TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00323-CV


Rose M. Arriaga and Terry Keel, Appellants

v.

Village of Bee Cave, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN203892, HONORABLE PAUL DAVIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellants Rose M. Arriaga and Terry Keel and appellee Village of Bee Cave have
filed with this Court an agreed motion to dismiss with prejudice, informing the Court that all matters
in controversy have been resolved by agreement between the parties and requesting that the appeal
be dismissed with prejudice.  We grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a).

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed on Agreed Motion
Filed:   December 4, 2003